                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


IN RE: DEVALL TOWING & BOAT CASE NO. 6:18-CV-00752
SERVICE OF HACKBERRY L LC

                                         UNASSIGNED DISTRICT JUDGE

                                         MAGISTRATE JUDGE WHITEHURST


                    ORDER ON MOTION TO LIFT STAY

      Before the Court is a Motion To Lift Stay filed by Jason Lanclos (“Lanclos”)

[Rec. Doc. 9], a Memorandum in Opposition filed by Devall Towing & Boat Service

of Hackberry, L.L.C. (“Devall Towing”) [Rec. Doc. 15], and a Memorandum in

Reply filed by Lanclos [Rec. Doc. 19]. For the reasons that follow the Court will

grant Lanclos’ motion.

                            I.     BACKGROUND

      Lanclos, a deckhand employed by Petitioner in Limitation, Devall Towing.

was assigned to work on the push boat M/V KENNETH J. DEVALL, owned and

operated by Devall Towing, on navigable inland waters in Cameron Parish. On

December 24, 2017, Lanclos and his crew members were instructed to assist the

crew members of the M/V ZELAND M. DELOACH, JR., owned and operated by

Deloach Marine Services, L.L.C. (“Deloach”) with breaking its tow (a barge). While

assisting on the barge, Lanclos alleges he was hit in the head by a “heavy cheater
pipe or similar object” which fell off the cover of the barge. Lanclos also alleges he

asked for a hard hat when he arrived at work that day but learned that hard hats were

not required for the crew nor were they available. Lanclos alleges he suffered a

trauma to his head and has been unable to return to work since the accident. He

represents that he is scheduled for a one-level cervical discectomy and fusion.

      Lanclos made a cure demand on Devall Towing on February 19, 2018.

Thereafter, this limitation proceeding was filed on June 6, 2018 and the Court issued

a Notice to Claimants and Order staying prosecution of claims on June 19, 2018.

Thereafter, Lanclos filed a timely answer and claim, reserving his right to petition

the Court to lift the stay order allowing him to proceed on his Jones Act claims

against Devall Towing pursuant to his Saving to Suitors Clause, 28 U.S.C. § 1333(1)

                          II.    LAW AND ANALYSIS

      In the instant motion, Lanclos seeks relief from the limitation stay so that he

may file a lawsuit in the 38th Judicial District Court for the Parish of Cameron, State

of Louisiana against Devall Towing. Lanclos anticipates that the suit will bring

claims under the Jones Act and for maintenance and cure and unseaworthiness

against Devall Towing and general maritime claims against Deloach for negligence

in the handling of the pipe that injured him. Lanclos attached a Stipulation which he

contends protects Devall Towing’s right to have its claim for limitation decided in

this Court. R. 9-1.

                                          2
       The Limitation of Liability Act, 46 U.S.C. § 183 et seq., provides that the

liability of a shipowner shall not exceed the value of the vessel at fault and her

pending freight if the casualty occurred without the privity or knowledge of the

shipowner. Federal courts have exclusive jurisdiction over suits invoking the Act,

“saving to suitors ... all other remedies to which they are otherwise entitled.” 28

U.S.C. § 1333. When a shipowner files a limitation action in federal court under

Rule F of the Federal Rules of Civil Procedure-Supplemental Rules for Certain

Admiralty and Maritime Claims, the court stays all related claims against the

shipowner arising out of the same accident and requires all claimants to assert their

claims in the limitation court. See, e.g ., Lewis v. Lewis & Clark Marine, Inc., 531

U.S. 438, 448 (2001). The purpose of the Limitation Act is to protect the shipowner

who has an absolute right to limit his or her liability, and to consolidate all actions

against the owner into a single case where all claims may be disposed of

simultaneously. In re Blessey Enterprises, Inc., 537 Fed.Appx. 304, 305 (5th Cir.

2013) (citing Karim v. Finch Shipping Co., Ltd., 265 F.3d 258, 264 (5th Cir. 2001)).

       Notwithstanding the foregoing, the Fifth Circuit recognizes that, in a

limitation action, “claims may proceed outside the limitation action (1) if they total

less than the value of the vessel, or (2) if the claimants stipulate that the federal court

has exclusive jurisdiction over the limitation of liability proceeding and that they

will not seek to enforce a greater damage award until the limitation action has been

                                            3
heard by the federal court.” In re Tetra Applied Technologies L P, 362 F.3d 338, 341

(5th Cir. 2004). Thus, if the necessary stipulations are provided to protect the rights

of the shipowner under the Limitation Act, the claimants may proceed in state court.

Id., In re Complaint of FKM, Inc., for Exoneration from or Limitation of Liability,

122 Fed.Appx. 783, 784, (5th Cir.2005) (“So long as the district court hearing the

limitation action satisfies itself that a vessel owner's right to seek limitation will be

protected, the decision to dissolve the injunction is well within the court's

discretion.”).

      In its Opposition, Devall Towing argues that because the Court has discretion

in deciding whether to lift the injunction in this case, the Court should deny Lanclos’

motion as his stipulations are “vague and inadequate.” R. 15, p. 4. Specifically,

Devall Towing contends that the stipulations fail to state the venue where Lanclos

intends to bring suit and that he intends to bring all claims against all alleged

tortfeasors in one proceeding. Id. Devall Towing further contends that Lanclos

refuses to stipulate to the value of the M/V KENNETH J. DEVALL and its pending

freight. Id. Devall Towing argues that “the value of the limitation fund must be

finalized before Lanclos can be allowed to proceed.” Id. Alternatively, Devall

Towing contends that in the event the Court grants Lanclos’ motion, this proceeding

should proceed in a parallel fashion so that necessary discovery will not be

duplicated.

                                           4
      Lanclos initially offered the following Stipulations attached to his motion: (1)

he concedes that Devall Towing “has the right to litigate all issues relating to

limitation of liability … [but] specifically reserves the right to deny and contest in

this Court all assertions and allegations made by Petitioner in the Complaint for

Limitation of Liability;” (2) he “intends to file a personal injury lawsuit against

Devall Towing in Louisiana state court, but … stipulates he will not seek in that

action or in any other action in federal or state court, any judgment or ruling on the

issue of Devall Towing’s right to limitation of liability” and “consents to waive any

claim of res judicata relevant to the issue of limitation of liability based on any

judgment that may be rendered in any other action;” (3) that he “waive[s] any

defense of issue preclusion with respect to the issues of Devall Towing’s privity or

knowledge based on any ruling, decision, or judgment in any other state or federal

court; and (4) he “will not seek to enforce any judgment or recover in excess of the

value of the M/V KENNETH J. DEVALL and her freight then-pending until after

the adjudication of the Complaint of Limitation of Liability in this Court although

he does not stipulate at this time that $500,000 is the value of the vessel and its

pending freight” … [he] “stipulates that this Court has exclusive jurisdiction over

the proper value of the limitation fund.” R. 9-1.




                                          5
      In response to Devall Towing’s Opposition, Lanclos filed an Amended

Stipulation which included the foregoing but also stated that he would file only “one

personal injury lawsuit against Devall Towing in the 38th Judicial District Court for

the Parish of Cameron, State of Louisiana.” R. 17-2. The Court finds Lanclos’

Amended Stipulations are sufficient to protect Duvall Towing’s rights under the

Limitation Act. While Devall Towing cites no legal authority for its argument that

the value of the limitation fund must be finalized before the stay can be lifted, the

jurisprudence is contrary to Devall Towing’s argument. In Luhr Bros. Inc. v.

Gagnard, 765 F. Supp. 1264, 1267-68 (W.D. La. 1991), the Court explained that in

a case such as this one─in which the Jones Act affords the single claimant the right

to obtain a jury trial in a forum of the crewman’s choosing─the court should lift the

injunction and allow the claim to be tried in a court where doing so preserves the

rights of both parties (the claimant's right to a jury trial and the shipowner's right to

limit its liability). Under these circumstances, the state court action is permitted to

continue until a judgment is rendered while the limitation action is held in abeyance.

Failure to lift the stay in this manner is reversible error.” Id. (citing Langnes v. Green,

282 U.S. 531, 542 (1931)); see also In re Tidewater, Inc., 249 F.3d 342, 347 (5th Cir.

2001).

      Further, as to Devall Towing’s contention that discovery in this limitation

action should be conducted with Lanclos’ state court action, the Court agrees with

                                            6
Lanclos that such action would needlessly increase the time, resources and expenses

incurred by the parties. In the event it is determined in the state court proceeding that

Devall Towing has no liability or that Mr. Lanclos’ damages are less than the value

of Devall Towing’s vessel, then the question of limitation will be moot.

                                III.   CONCLUSION

      In summary, as Lanclos, the sole claimant in the limitation proceeding, has

proffered stipulations to give this Court certainty that the federal forum will remain

the sole forum for the adjudication of the plaintiff in limitation’s rights to limitation

and/or exoneration of liability under the Limitation Act,

      IT IS ORDERED that claimant Jason Lanclos’ Motion To Lift Stay [Rec.

Doc. 9] is GRANTED, and the stay entered pursuant to 46 U.S.C.App. § 185 is

HEREBY LIFTED.

      IT IS FURTHER ORDERED that the Clerk of Court is to administratively

close this action in his records without prejudice to the right of either party to file a

motion to reopen the proceedings at such time, if any, it shall become necessary for

this Court to determine issues relevant to limitation and/or exoneration.. This order

shall not be considered a dismissal or disposition of this matter, and should further

proceedings in it become necessary or desirable, any party may initiate such motion




                                           7
as if this order had not been entered.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 26th day of

October, 2018.




                                         8
